

	

		II

		109th CONGRESS

		1st Session

		S. 2059

		IN THE SENATE OF THE UNITED STATES

		

			November 18, 2005

			Mrs. Clinton (for

			 herself, Mr. Leahy,

			 Mr. Schumer, and

			 Mr. Jeffords) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Energy and Natural

			 Resources

		

		A BILL

		To establish the Hudson-Fulton-Champlain 400th

		  Commemoration Commission, and for other purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Hudson-Fulton-Champlain 400th

			 Commemoration Commission Act of 2005.

		2.Findings and

			 purpose

			(a)FindingsThe

			 Congress finds the following:

				(1)The first European

			 exploration of the Hudson River and Lake Champlain and the introduction of

			 steam navigation to maritime commerce were events of major historical

			 importance, both in the United States and internationally.

				(2)In 1609,

			 Englishman Henry Hudson, acting in service of the Dutch East India Company, was

			 the first European to sail up the river later named for him in the vessel HALF

			 MOON, and French explorer Samuel de Champlain was the first European to see the

			 lake later named for him.

				(3)These voyages were

			 two of the most significant passages in the European exploration and discovery

			 of America, and began two of the earliest contacts in the New World between

			 Native Americans and Europeans.

				(4)These explorations

			 led to the establishment of Fort Orange, a Dutch (and later English) settlement

			 of what is now the capital city of the State of New York, and settlement of

			 French Quebec settlements as far south as Lake George. From these early

			 settlements came an influence on the Nation’s history, culture, law, commerce,

			 and traditions of liberty which extends to the present day, and which is

			 constantly reflected in the position of the United States as the leader of the

			 nations of the free world.

				(5)In

			 1807, Robert Fulton navigated the Hudson River from the city of New York to

			 Albany in the steamboat CLERMONT, successfully inaugurating steam navigation on

			 a commercial basis. This event is one of the most important events in the

			 history of navigation. It revolutionized waterborne commerce on the great

			 rivers of the United States, transformed naval warfare, and fostered

			 international relations through transoceanic travel and trade.

				(6)The National Park

			 Service owns and operates significant resources in New York related to the

			 early history of the nation and the Hudson River Valley.

				(7)In 2002, the State

			 of New York established a Hudson-Fulton-Champlain Commission.

				(8)In 2003, the State

			 of Vermont established a Lake Champlain Quadricentennial Commission.

				(b)PurposeThe

			 purpose of this Act is to establish the Hudson-Fulton-Champlain 400th

			 Commemoration Commission to—

				(1)ensure a suitable

			 national observance of the Henry Hudson, Robert Fulton, and Samuel de Champlain

			 2009 anniversaries through cooperation with and assistance to the programs and

			 activities of New York, Vermont, and the commemorative commissions formed by

			 the States;

				(2)assist in ensuring

			 that Hudson-Fulton-Champlain 2009 observances provide an excellent visitor

			 experience and beneficial interaction between visitors and the natural and

			 cultural resources of the New York and Vermont sites;

				(3)assist in ensuring

			 that Hudson-Fulton-Champlain 2009 observances are inclusive and appropriately

			 recognize the diverse Hudson River and Lake Champlain communities that

			 developed over four centuries;

				(4)facilitate

			 international involvement in the Hudson-Fulton-Champlain 2009

			 observances;

				(5)support and

			 facilitate marketing efforts for a commemorative coin, a commemorative stamp,

			 and related activities for the Hudson-Fulton-Champlain 2009 observances;

				(6)assist in the

			 appropriate development of heritage tourism and economic benefits to the United

			 States; and

				(7)support and

			 facilitate the related efforts of the Lake Champlain Basin Program in the

			 coordination of efforts to commemorate the voyage of Samuel de

			 Champlain.

				3.DefinitionsIn this Act:

			(1)CommemorationThe

			 term commemoration means the commemoration of—

				(A)the 200th

			 anniversary of Robert Fulton’s voyage in the CLERMONT;

				(B)the 400th

			 anniversary of Henry Hudson’s voyage in the HALF MOON; and

				(C)the 400th

			 anniversary of Samuel de Champlain’s voyage.

				(2)CommissionThe

			 term Commission means the Hudson-Fulton-Champlain 400th

			 Commemoration Commission established by section 4(a).

			(3)GovernorsThe

			 term Governors means the Governors of the States of New York and

			 Vermont.

			(4)Lake Champlain

			 Basin ProgramThe term Lake Champlain Basin

			 Program means the partnership with Federal agencies established by the

			 States of New York and Vermont under section 120 of the Federal Water Pollution

			 Control Act (33 U.S.C. 1270) to implement the Lake Champlain management plan

			 entitled Opportunities for Action.

			(5)SecretaryThe

			 term Secretary means the Secretary of the Interior.

			(6)StatesThe

			 term States—

				(A)means the States

			 of New York and Vermont; and

				(B)includes agencies

			 and entities of each such State.

				4.Hudson-Fulton-Champlain

			 400th commemoration commission

			(a)In

			 generalThe Secretary shall establish a commission to be known as

			 the Hudson-Fulton-Champlain 400th Commemoration

			 Commission.

			(b)Membership

				(1)In

			 generalThe Commission shall be composed of 23 members, of

			 whom—

					(A)2 members shall be

			 appointed by the Secretary, after consideration of the recommendations of the

			 Governors;

					(B)8 members shall be

			 appointed by the Secretary, after consideration of the recommendations from the

			 Members of the House of Representatives whose districts encompass the Hudson

			 River Valley and Champlain Valley;

					(C)4 members shall be

			 appointed by the Secretary, after consideration of the recommendations from the

			 Members of the Senate from New York and Vermont;

					(D)2 members shall be

			 employees of the National Park Service, of whom—

						(i)one

			 shall be the Director of the National Park Service (or a designee); and

						(ii)one

			 shall be an employee of the National Park Service having experience relevant to

			 the commemoration, who shall be appointed by the Secretary;

						(E)3 members shall be

			 appointed by the Secretary from among individuals who have an interest in,

			 support for, and expertise appropriate to, the commemoration, of whom—

						(i)one

			 shall be knowledgeable of the Hudson River Valley National Heritage

			 Area;

						(ii)one

			 shall be knowledgeable of the Champlain Valley; and

						(iii)one shall be

			 knowledgeable of New York City as it relates to the commemoration;

						(F)one member shall

			 be the chairperson of any commemorative commission formed by New York, or the

			 designee of the chairperson;

					(G)one member shall

			 be the chairperson of any commemorative commission formed by Vermont, or the

			 designee of the chairperson; and

					(H)two members shall

			 be appointed by the Secretary, after consideration of the recommendation of the

			 mayor of the City of New York and after consultation with Members of the House

			 of Representatives whose districts encompass the City of New York.

					(2)Term;

			 vacancies

					(A)TermEach

			 member of the Commission shall be appointed for the life of the

			 Commission.

					(B)Vacancies

						(i)In

			 generalA vacancy on the Commission shall be filled in the same

			 manner in which the original appointment was made.

						(ii)Partial

			 termA member appointed to fill a vacancy on the Commission shall

			 serve for the remainder of the term for which the predecessor of the member was

			 appointed.

						(3)Meetings

					(A)In

			 generalThe Commission shall meet—

						(i)at

			 least twice each year; or

						(ii)at

			 the call of the Chairperson or the majority of the members of the

			 Commission.

						(B)Initial

			 meetingNot later than 30 days after the date on which all

			 members of the Commission have been appointed, the Commission shall hold the

			 initial meeting of the Commission.

					(4)Chairperson and

			 vice chairperson

					(A)The Commission

			 shall elect the chairperson and the vice chairperson of the Commission on an

			 annual basis.

					(B)The vice

			 chairperson shall serve as the chairperson in the absence of the

			 chairperson.

					(5)QuorumA

			 majority of voting members shall constitute a quorum, but a lesser number may

			 hold meetings.

				(6)Voting

					(A)In

			 generalThe Commission shall act only on an affirmative vote of a

			 majority of the voting members of the Commission.

					(B)Nonvoting

			 membersThe individuals appointed under subparagraphs (F) and (G)

			 of paragraph (1) shall be nonvoting members, and shall serve only in an

			 advisory capacity.

					(c)Duties

				(1)In

			 generalThe Commission shall—

					(A)plan, develop, and

			 execute programs and activities appropriate to commemorate the 400th

			 anniversary of the voyage of Henry Hudson, the first European to sail up the

			 Hudson River, the 200th anniversary of the voyage of Robert Fulton, the first

			 person to use steam navigation on a commercial basis, the 400th anniversary of

			 the voyage of Samuel de Champlain, the first European to discover and explore

			 Lake Champlain;

					(B)facilitate

			 Hudson-Fulton-Champlain-related activities throughout the United States;

					(C)coordinate its

			 activities with State commemoration commissions and appropriate Federal

			 Government agencies, including the Departments of Agriculture, Defense, State,

			 and Transportation, the National Park Service with respect to the Hudson River

			 Valley National Heritage Area, and the American Heritage Rivers Initiative

			 Interagency Committee established by Executive Order 13061, dated September 11,

			 1997, the Lake Champlain Basin Program, and the National Endowment for the

			 Humanities and the National Endowment for the Arts;

					(D)encourage civic,

			 patriotic, historical, educational, artistic, religious, economic, and other

			 organizations throughout the United States to organize and participate in

			 anniversary activities to expand the understanding and appreciation of the

			 significance of the voyages of Henry Hudson, Robert Fulton, and Samuel de

			 Champlain;

					(E)provide technical

			 assistance to States, localities, and nonprofit organizations to further the

			 commemoration;

					(F)coordinate and

			 facilitate for the public scholarly research on, publication about, and

			 interpretation of, the voyages of Henry Hudson, Robert Fulton, and Samuel de

			 Champlain;

					(G)ensure that the

			 Hudson-Fulton-Champlain 2009 anniversaries provide a lasting legacy and

			 long-term public benefit by assisting in the development of appropriate

			 programs and facilities;

					(H)assist in

			 ensuring that the observances of the voyages of Samuel de Champlain and Henry

			 Hudson are inclusive and appropriately recognize the experiences and heritage

			 of all people present when Samuel de Champlain arrived in the Champlain Valley

			 and Henry Hudson sailed the Hudson River; and

					(I)consult and

			 coordinate with the Lake Champlain Basin Program and other relevant

			 organizations in the planning and development of programs and activities for

			 the commemoration of the voyage of Samuel de Champlain.

					(2)Strategic plan

			 and annual performance plansThe Commission shall prepare a

			 strategic plan in accordance with section 306 of title 5, United States Code,

			 and annual performance plans in accordance with section 1115 of title 31,

			 United States Code, for the activities of the Commission carried out under this

			 Act.

				(3)Reports

					(A)Annual

			 reportThe Commission shall submit to Congress an annual report

			 that contains a list of each gift, bequest, or devise with a value of more than

			 $250, together with the identity of the donor of each such gift, bequest, or

			 devise.

					(B)Final

			 reportNot later than September 30, 2010, the Commission shall

			 submit to the Secretary a final report that contains—

						(i)a

			 summary of the activities of the Commission;

						(ii)a

			 final accounting of funds received and expended by the Commission; and

						(iii)the findings and

			 recommendations of the Commission.

						(d)Powers of the

			 Commission

				(1)In

			 generalThe Commission may—

					(A)solicit, accept,

			 use, and dispose of gifts, bequests, or devises of money or other real or

			 personal property for the purpose of aiding or facilitating the work of the

			 Commission;

					(B)appoint such

			 advisory committees as the Commission determines to be necessary to carry out

			 this Act;

					(C)authorize any

			 member or employee of the Commission to take any action that the Commission is

			 authorized to take by this Act;

					(D)procure supplies,

			 services, and property, and make or enter into contracts, leases, or other

			 legal agreements, to carry out this Act (except that any contracts, leases, or

			 other legal agreements made or entered into by the Commission directly or with

			 administrative assistance from the Lake Champlain Basin Program shall not

			 extend beyond the date of the termination of the Commission);

					(E)use the United

			 States mails in the same manner and under the same conditions as other Federal

			 agencies;

					(F)subject to

			 approval by the Commission, make grants in amounts not to exceed $20,000 to

			 communities, nonprofit organizations, commemorative commissions formed by the

			 States to develop programs to assist in the commemoration;

					(G)make grants in

			 amounts not to exceed $20,000 to research and scholarly organizations to

			 research, publish, or distribute information relating to the early history of

			 the voyages of Hudson, Fulton, and Champlain; and

					(H)provide technical

			 assistance to the States, localities, and nonprofit organizations to develop

			 programs and facilities to further the commemoration.

					(2)Coordination

			 and consultation with lake champlain basin programThe Commission

			 shall coordinate and consult with the Lake Champlain Basin Program in providing

			 grants and technical assistance under subparagraphs (F), (G), and (H) of

			 paragraph (1) for the conduct of activities relating to the commemoration of

			 the voyage of Samuel de Champlain.

				(e)Commission

			 personnel matters

				(1)Compensation of

			 members of the commission

					(A)In

			 generalExcept as provided in subparagraph (B), a member of the

			 Commission shall serve without compensation.

					(B)Federal

			 employeesA member of the Commission who is an officer or

			 employee of the Federal Government shall serve without compensation in addition

			 to the compensation received for the services of the member as an officer or

			 employee of the Federal Government.

					(C)Travel

			 expensesA member of the Commission shall be allowed travel

			 expenses, including per diem in lieu of subsistence, at rates authorized for an

			 employee of an agency under subchapter I of chapter 57 of title 5, United

			 States Code, while away from the home or regular place of business of the

			 member in the performance of the duties of the Commission.

					(2)Staff

					(A)In

			 generalThe Chairperson of the Commission may, without regard to

			 the civil service laws (including regulations), appoint and terminate an

			 executive director and such other additional personnel as are necessary to

			 enable the Commission to perform the duties of the Commission.

					(B)Confirmation of

			 executive directorThe employment of an executive director shall

			 be subject to confirmation by the Commission.

					(3)Compensation

					(A)In

			 generalExcept as provided in subparagraph (B), the Chairperson

			 of the Commission may fix the compensation of the executive director and other

			 personnel without regard to the provisions of chapter 51 and subchapter III of

			 chapter 53 of title 5, United States Code, relating to classification of

			 positions and General Schedule pay rates.

					(B)Maximum rate of

			 payThe rate of pay for the executive director and other

			 personnel shall not exceed the rate payable for level V of the Executive

			 Schedule under section 5316 of title 5, United States Code.

					(4)Detail of

			 government and lake champlain basin program employees

					(A)Federal

			 employees

						(i)In

			 generalAt the request of the Commission, the head of any Federal

			 agency may detail, on a reimbursable or nonreimbursable basis, any of the

			 personnel of the agency to the Commission to assist the Commission in carrying

			 out the duties of the Commission under this Act.

						(ii)Civil service

			 statusThe detail of an employee under clause (i) shall be

			 without interruption or loss of civil service status or privilege.

						(B)State

			 employeesThe Commission may—

						(i)accept the

			 services of personnel detailed from States (including subdivisions of States);

			 and

						(ii)reimburse States

			 for services of detailed personnel.

						(C)Lake Champlain

			 Basin program employeesThe Commission may—

						(i)accept the

			 services of personnel from the Lake Champlain Basin Program; and

						(ii)reimburse the

			 Lake Champlain Basin Program for services of detailed personnel.

						(5)Volunteer and

			 uncompensated servicesNotwithstanding section 1342 of title 31,

			 United States Code, the Commission may accept and use voluntary and

			 uncompensated services as the Commission determines necessary.

				(6)Support

			 servicesThe Director of the National Park Service shall provide

			 to the Commission, on a reimbursable basis, such administrative support

			 services as the Commission may request.

				(f)Procurement of

			 temporary and intermittent servicesThe Chairperson of the

			 Commission may procure temporary and intermittent services in accordance with

			 section 3109(b) of title 5, United States Code, at rates for individuals that

			 do not exceed the daily equivalent of the annual rate of basic pay prescribed

			 for level V of the Executive Schedule under section 5316 of that title.

			(g)FACA

			 nonapplicabilitySection 14(b) of the Federal Advisory Committee

			 Act (5 U.S.C. App.) shall not apply to the Commission.

			(h)No effect on

			 authorityNothing in this section supersedes the authority of the

			 States or the National Park Service concerning the commemoration.

			(i)TerminationThe

			 Commission shall terminate on December 31, 2010, and shall transfer all

			 documents and materials of the Commission to the National Archives or other

			 appropriate Federal entity.

			5.Audit of

			 CommissionThe Inspector

			 General of the Department of the Interior shall perform an annual audit of the

			 Commission and shall make the results of the audit available to the

			 public.

		6.Authorization of

			 appropriationsThere is

			 authorized to be appropriated $750,000 for each of fiscal years 2006 through

			 2011 to carry out this Act, of which—

			(1)23

			 percent shall be for New York activities relating to the Samuel de Champlain

			 commemoration;

			(2)23 percent shall

			 be for Vermont activities relating to the Samuel de Champlain

			 commemoration;

			(3)32 percent shall

			 be for Hudson Valley activities relating to the commemoration (as defined in

			 section 3);

			(4)12 percent shall

			 be for New York City activities relating to the commemoration (as defined in

			 section 3); and

			(5)10 percent shall

			 be for distribution by the Commission in accordance with this Act for

			 activities relating to the commemoration (as defined in section 3).

			

